Exhibit 10.3
AIRCRAFT DRY LEASE AGREEMENT
     THIS AIRCRAFT DRY LEASE AGREEMENT is entered in effective as of July 9,
2010, by and between NEW YORK AIRCAM CORP., a New York corporation with an
address at 340 Crossways Park Drive, Woodbury, New York 11797 (“Lessor”), and
CSC TRANSPORT, INC., a Delaware corporation with an address at 8000 Republic
Airport, Hangar 5, Farmingdale, New York 11735 (“Lessee”).
W I T N E S S E T H:
     WHEREAS, Lessor is the owner of a Cessna Model 501 aircraft, manufacturer’s
serial number 501-0038, United States registration N501JG (the “Aircraft”); and
     WHEREAS, the parties have agreed that Lessor shall lease the Aircraft to
Lessee on a non-exclusive basis for use by Lessee upon the terms and subject to
the conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lessor and Lessee, intending to be legally bound, agree
as follows:
     1. Lease of Aircraft.
          (a) This Lease sets forth the exclusive terms and conditions under
which Lessee is entitled to use the Aircraft, and Lessee shall have no right to
use the Aircraft except as expressly set forth herein. Lessor shall lease the
Aircraft to Lessee, and Lessee shall lease the Aircraft from Lessor, during all
Lease Periods throughout the Term (as defined in Section 12) of this Lease as
provided hereunder. “Lease Periods” shall mean those times, if any, when the
Aircraft is being utilized by Lessee hereunder, with the consent of Lessor as
provided in Section 1(e), for flight operations conducted by Lessee under
Part 91 of the Federal Aviation Regulations, including any deadhead, ferry or
repositioning flights to return the Aircraft to the airport at which the Lease
Period commenced or to pick up Lessee’s passengers at a remote location away
from Republic Airport, Farmingdale, New York (FRG), but excluding any deadhead,
ferry and repositioning flights described in Section 1(b) below (“Lessee
Flights”). Lessee’s right to use the Aircraft hereunder during the Term shall be
non-exclusive and is subject in all respects to Lessor’s right to use the
Aircraft at all times during the Term other than during such Lease Periods under
its exclusive operational control and possession, command and control and
Lessor’s right to permit other non-exclusive lessees to use the Aircraft under
their operational control and possession, command and control.





--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, the parties agree that if a trip by
Lessee causes or will cause the Aircraft to be at a remote location away from
FRG (“Lessee’s Location”), Lessee shall, at Lessor’s request, permit the
Aircraft to be relocated from Lessee’s Location to FRG or other location
designated by Lessor (and thereafter shall be returned to Lessee’s Location) if
Lessor requires use of the Aircraft for one of its affiliated non-exclusive
lessees, but only if such itinerary will not unreasonably delay or interfere
with any scheduled flight by Lessee. In that event, (i) Lessee’s then-current
Lease Period shall terminate effective as of initial engine start-up for the
departure flight from Lessee’s Location; (ii) Lessor or its affiliated
non-exclusive lessee shall pay all costs incurred during the period in which the
Aircraft is away from Lessee’s Location, including all occupied and deadhead
legs to ferry the Aircraft from Lessee’s Location and back; and (iii) a new
Lease Period shall begin effective as of final engine shut-down upon return of
the Aircraft to Lessee’s Location.
          (c) Transfer of the Aircraft from Lessor to Lessee to commence a Lease
Period hereunder, and transfer of the Aircraft from Lessee to Lessor to
terminate a Lease Period hereunder, shall be evidenced by the entry of
appropriate notations of such transfer on the Aircraft’s logs. Upon the
commencement or termination of any Lease Period hereunder, the party
transferring possession of the Aircraft shall deliver the Aircraft to the other
party at FRG or such other location as the parties may agree. In the case of a
transfer of possession from Lessee to Lessor, the Aircraft shall be in at least
the same operating condition, order, repair and condition as when received by
Lessee at the commencement of the Lease Period, reasonable wear and tear
excepted.
          (d) Subject to Aircraft and crew availability, Lessor shall use its
good faith efforts, consistent with Lessor’s approved policies, in order to
accommodate the needs of Lessee, to avoid conflicts in scheduling with Lessor’s
affiliated non-exclusive lessees’ use of the Aircraft, and to enable Lessee to
enjoy the benefits of this Agreement; however, Lessee acknowledges and agrees
that notwithstanding anything in this Agreement to the contrary, Lessor shall
have sole and exclusive final authority over the scheduling of the Aircraft and
Lessor’s other affiliated non-exclusive lessees’ needs for the Aircraft shall
take precedence over Lessee’s rights and Lessor’s obligations under this
Agreement.
          (e) Lessee shall use its best efforts to give Lessor as much notice as
possible of Lessee’s proposed utilization hereunder. If Lessee notifies Lessor
pursuant to Section 14 of Lessee’s proposed use of the Aircraft and Lessor
consents thereto, the period described in such notice of proposed use may be
scheduled by Lessee (unless such intended use is cancelled by Lessee by like
notice to Lessor). Notwithstanding anything herein to the contrary, all Lessee
Flights approved by Lessor and scheduled by Lessee are subject to the absolute
right of Lessor to revoke such approval at any time prior to 24 hours before the
scheduled departure of the initial flight of the approved itinerary, without
liability, upon notice to Lessee. Any notice under this Section 1(e) may be
either written or oral, but shall be given only to or by individuals designated
by each party from time to time as authorized to act on its behalf for purposes
of this Section 1(e).
     2. Rent.
          (a) Lessee shall remit to Lessor the sum per block hour set forth on
Schedule

2



--------------------------------------------------------------------------------



 



1 hereto from time to time as rent for the use of the Aircraft by Lessee during
each Lease Period hereunder. For this purpose, a “block hour” shall be measured
in hours and tenths of hours from the time the Aircraft moves for purposes of
flight at the departure airport to the time the Aircraft comes to stop at the
arrival airport. Lessee’s obligation to pay rent is limited to block hours
during any Lease Period.
          (b) Not later than 30 days after the end of each calendar month during
the Term, Lessee shall provide to Lessor a statement showing all use of the
Aircraft during Lease Periods during that month, and a complete accounting
detailing any rent due from Lessee for that month. Notwithstanding anything in
this Agreement to the contrary, Lessee shall have no obligation to utilize the
Aircraft hereunder, and there shall be no rent payable to Lessor hereunder with
respect to any calendar month if Lessee does not use the Aircraft hereunder
during such month. All payments of rent due for any month shall be made at
Lessor’s address set forth above, or at such other place as Lessor may designate
to Lessee from time to time, not later than the 30th day of the following month.
     3. Expenses. Lessor shall pay the entire cost of insuring and maintaining
the Aircraft during the Term. Lessee shall pay all trip-specific costs of
operating the Aircraft during Lease Periods under this Lease, including, without
limitation, fuel, landing fees, parking fees, crew travel expenses, catering,
remote hangarage and other similar trip-specific expenses.
     4. Flight Crew.
          (a) Lessee shall obtain at its sole cost and expense the services of
fully qualified and properly certificated flight crew to operate the Aircraft
under this Lease. All flight crew provided by Lessee to operate the Aircraft
during any Lease Period hereunder shall be employees or contractors of Lessee,
and Lessee shall be solely responsible for their compensation. Lessor shall have
the right to review and approve the credentials and work experience of any
flight crewmembers selected by Lessee to operate the Aircraft hereunder. If any
such crewmember’s credentials or work experience are unsatisfactory to Lessor in
its sole and absolute discretion, Lessee, upon notice to that effect from
Lessor, shall immediately replace such crew member with another flight crew
member acceptable to Lessor.
          (b) Only fully-qualified and properly-credentialed flight crews who
are included under the insurance coverage required to be maintained hereunder
shall be permitted to operate the Aircraft during any Lease Period. All flight
crew utilized by Lessee hereunder shall comply with all applicable regulations,
and the requirements of all applicable operations and maintenance manuals.
Lessee shall bear the cost of all initial and recurrent training of the flight
crewmembers.
     5. Operational Control; Operations.
          (a) Lessor and Lessee intend that the lease of the Aircraft effected
hereby shall be treated as a “dry lease”. Notwithstanding anything in this Lease
to the contrary, Lessee shall have complete and exclusive operational control,
and complete and exclusive possession, command and control, of the Aircraft for
all flights during each Lease Period under this Lease.

3



--------------------------------------------------------------------------------



 



Lessee shall have complete and absolute control of the crewmembers in
preparation for and in connection with the operation of all flights during each
Lease Period under this Lease. Lessee shall have complete and exclusive
responsibility for scheduling, dispatching and flight following of the Aircraft
on all flights conducted during Lease Periods under this Lease, which
responsibility includes the sole and exclusive right over initiating, conducting
and terminating any such flights. Lessee shall have no operational control over,
nor any responsibility for scheduling, dispatching or flight following of, any
flights of the Aircraft not conducted during Lease Periods under this Lease, nor
any right over initiating, conducting or terminating any such flights.
          (b) Lessee shall use and operate the Aircraft under this Lease only in
accordance with applicable manufacturers’ recommendations and airport and
climatic conditions. Lessee shall not permit the Aircraft to be maintained, used
or operated in violation of any law, rule, regulation, ordinance or order of any
governmental authority having jurisdiction, or in violation of any airworthiness
certificate, license or registration relating to the Aircraft.
     6. Regulatory. Lessee shall obtain and maintain in full force and effect
any necessary certificates, licenses, permits and authorizations required for
its use and operation of the Aircraft hereunder. Lessee agrees to conduct all
operations contemplated by this Lease in compliance with all applicable
provisions of the Federal Aviation Regulations, including, but not limited to,
Part 91 thereof.
     7. Records. Lessee shall maintain any records required by applicable laws,
rules or regulations in connection with the operation of the Aircraft during any
Lease Period hereunder. Without limiting the generality of the foregoing, Lessee
shall maintain or cause to be maintained flight log books showing the full
flight time of the Aircraft during each Lease Period hereunder, and shall keep
such logs available for inspection by Lessor or its representatives at all
reasonable times. Lessor shall be entitled to access, upon reasonable notice to
Lessee, to inspect any books or records of Lessee that relate to the Aircraft.
     8. Base; Hangarage. Lessor agrees to provide (or cause to be provided)
hangar space for the Aircraft at FRG during the Term. While the Aircraft is at
its home base, the Aircraft shall be kept in an enclosed hangar space at all
times overnight, which hangar space shall be heated as required during cold
weather for the proper maintenance, security and appearance of the Aircraft.
Lessee shall pay the cost of hangaring the Aircraft at remote locations during
any Lease Periods hereunder.
     9. Insurance. Lessor shall cause the Aircraft to be insured, at its sole
cost and expense, in accordance with the requirements of the Aircraft Management
Agreement dated the date hereof among Lessee, Lessor and the other parties
specified therein (the “Aircraft Management Agreement”). From time to time
during the Term, Lessor shall, upon the request of Lessee, cause its insurer to
provide Lessee with certificates of insurance or other evidence reasonably
satisfactory to Lessee that the insurance coverage required to be furnished by
Lessor hereunder is in effect.

4



--------------------------------------------------------------------------------



 



     10. Maintenance. Lessor shall, at its sole cost and expense, (i) enroll or
cause the Aircraft to be enrolled on an FAA-approved or manufacturer-approved
maintenance and inspection program under Part 91 of the FAR’s, and (ii) maintain
or cause the Aircraft to be maintained in accordance with the requirements of
the approved maintenance and inspection program and all applicable FAA
regulations. Lessor represents and warrants that at all times during the Term of
this Agreement, the Aircraft will be in airworthy condition and current on the
approved maintenance program.
     11. Default. In addition to the termination rights set forth in Section 12,
the non-defaulting party shall have the right to terminate this Lease
immediately (without prejudice to any other rights that such party may have)
upon written notice to the defaulting party in the event of any one or more of
the following Events of Default:
               (i) failure of the defaulting party to make payments due
hereunder within ten days following notice from the non-defaulting party that
such payment was not timely made when due;
               (ii) except as provided in Section 11(iii) — (vii), violation or
default of any material term, obligation or condition of a non-monetary nature
set forth in this Lease, together with a failure to cure within ten days after
receipt of written notice of such violation;
               (iii) if Lessee operates or maintains the Aircraft in violation
of any law, regulation, directive or order of any governmental authority or in
violation of any provision of any insurance policy contemplated by this Lease;
               (iv) if any representation or warranty made in this Lease by
Lessee is or becomes false, misleading or incorrect in any material respect;
               (v) lapse of insurance coverage required to be kept in force
hereunder;
               (vi) if Lessee or Lessor shall make a general assignment for the
benefit of creditors, or be declared insolvent or bankrupt under any bankruptcy,
insolvency or other similar law, or commence a voluntary proceeding seeking
liquidation, reorganization or other relief under any such law or seeking the
appointment of a receiver or liquidator over any substantial portion of its
respective assets; or
               (vii) assignment by Lessee of this Lease or any right or interest
created hereunder without the prior written consent of Lessor.
     12. Term. The term of this Lease (the “Term”) shall commence on the date
hereof and, except as otherwise provided herein, shall remain in full force and
effect for an initial term that expires on July 8, 2011. Unless and until
terminated in accordance with the provisions hereof, at the expiration of the
initial term or any renewal term, this Lease shall be extended for an additional
one-year renewal term upon the same terms and conditions as set forth herein.
Notwithstanding the foregoing, either party shall have the right to terminate
this Lease at any time for any reason or for no reason upon 30 days’ prior
written notice to the other party. Further, this Lease shall terminate upon the
occurrence of a total loss or destruction of the

5



--------------------------------------------------------------------------------



 



Aircraft, damage to the Aircraft that causes it, in the opinion of Lessor, to be
irreparable, or theft of the Aircraft. Lessee shall promptly notify Lessor of
any loss or damage to, or theft of, the Aircraft during any Lease Period
hereunder.
     13. Remedies on Default or Termination. In the event of a termination of
this Lease, whether as a result of a default or the expiration of its term,
Lessee shall immediately cease its use of the Aircraft and return the Aircraft
and all records pertaining thereto to the custody of Lessor or its agents or
representatives as set forth herein at such airport as Lessor and Lessee may
agree. Not later than 30 days after the termination, a full accounting shall be
made between Lessee and Lessor and all accounts settled between the parties. In
no event shall any termination affect the rights and obligations of the parties
arising prior to the effective date of such termination.
     14. Cross Indemnities; LIMITATION ON LIABILITY.
     (a) Without limiting their respective obligations hereunder, each party (in
each case, the “Indemnitor”) hereby indemnifies and holds harmless the other
party and its affiliates and their respective officers, directors, partners,
employees, shareholders, members and managers (in each case, collectively, the
“Indemnitee”) for any claim, damage, loss, or reasonable expense, including
reasonable attorneys’ fees (an “Indemnified Loss”), resulting from bodily injury
or property damage arising out of the ownership, maintenance or use of the
Aircraft which results from the gross negligence or willful misconduct of such
party; provided, however, that neither party will be liable for any Indemnified
Loss to the extent:

  (i)   Such loss is covered by the insurance policies described in Section 9
(the “Policies”);     (ii)   Such loss is covered by the Policies but the amount
of such loss exceeds the policy limits specified by Lessor;     (iii)   Such
loss consists of expenses incurred in connection with any loss covered in whole
or in part by the Policies but such expenses are not fully covered by the
Policies; or     (iv)   Such loss is caused by the gross negligence or willful
misconduct of the Indemnitee.

  (b)   EACH PARTY ACKNOWLEDGES AND AGREES THAT:

  (i)   THE PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED;     (ii)   ITS RIGHTS
TO INDEMNIFICATION FROM THE OTHER PARTY UNDER THIS SECTION 14; AND     (iii)  
ITS RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER
PARTY’S OBLIGATIONS UNDER THIS AGREEMENT

6



--------------------------------------------------------------------------------



 



ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR EXPENSE ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 14, EACH PARTY WAIVES ANY RIGHT TO
RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY
CLAIMED INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR
FOR ANY DAMAGES CONSISTING OF DAMAGES FOR LOSS OF USE, REVENUE, PROFIT, BUSINESS
OPPORTUNITIES AND THE LIKE, OR DEPRECIATION OF VALUE OF THE AIRCRAFT, OR
INSURANCE DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE
KNOWN, OF THE POSSIBILITY OF SUCH DAMAGES.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL
HAVE ANY LIABILITY TO THE OTHER PARTY FOR ITS PERFORMANCE OR FAILURE TO PERFORM
ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, IN
THE CASE OF ITS NEGLIGENCE) EXCEPT IN THE CASE OF ITS GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
     (d) The provisions of this Section 14 shall survive the termination or
expiration of this Agreement.
     15. Notices. Unless otherwise expressly specified herein, all notices or
other communications delivered or given under this Lease shall be in writing and
shall be deemed to have been duly given if hand-delivered, sent by certified or
registered mail, return receipt requested, by nationally-utilized overnight
delivery service, or by confirmed facsimile transmission. Such notices shall be
addressed to the parties at the addresses set forth above, or to such other
address as may be designated by any party in a writing delivered to the other in
the manner set forth in this Section 15. Notices shall be deemed to have been
given and made on the date on which hand-delivered or sent by confirmed
facsimile, one business day following the date on which sent by
nationally-utilized overnight delivery service, or four days following the date
on which sent by certified or registered mail, return receipt requested.
     16. Relationship of Parties. The relationship of the parties created by
this Lease is strictly that of lessor and lessee. Nothing in this Lease is
intended, nor shall it be construed so as, to constitute the parties as partners
or joint venturers or as principal and agent.
     17. Taxes. Lessor shall pay all taxes, assessments and charges imposed by
any Federal, state, municipal or other public authority upon or relating to the
ownership of the Aircraft during the Term of this Lease (other than any taxes,
fines or penalties imposed upon Lessor as a result of a breach of this Lease by
Lessee). Lessee shall pay all taxes, assessments,

7



--------------------------------------------------------------------------------



 



and charges imposed by any Federal, state, municipal or other public authority
upon or relating to the rental, use or operation of the Aircraft by Lessee
during the Term of this Lease (including any sales or use tax imposed by the
State of New York on any lease payment hereunder), other than income taxes of
Lessor. Lessee shall also be liable for any federal excise tax imposed under
Internal Revenue Code Section 4261 if such tax is applicable to any or all
amounts paid (or deemed to be paid) by Lessee to Lessor hereunder. Lessee shall
pay such tax to Lessor within thirty (30) days after receipt of Lessor’s written
invoice therefor. Each party agrees to indemnify and hold the other harmless
against any and all liabilities, costs and expenses (including attorneys’ fees)
resulting from a breach of its respective undertaking hereunder.
     18. Severability. Any provision of this Lease that is prohibited or
unenforceable shall be ineffective only to the extent of such prohibition or
unenforceability. The invalidity or unenforceability of any term or provision of
this Lease shall not affect the validity or enforceability of any other term or
provision hereof.
     19. Governing Law. This Lease shall be governed by and construed in
accordance with the law of the State of New York, without regard to its choice
of law rules.
     20. Amendment. This Lease may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.
     21. Counterparts. This Lease may be executed in counterparts, each of which
shall, for all purposes, be deemed an original and all such counterparts, taken
together, shall constitute one and the same agreement, even though all parties
may not have executed the same counterpart. Each party may transmit its
signature by fax to the other party, and any faxed signature and/or faxed
counterpart of this Lease shall have the same force and effect as an original.
     22. Successors and Assigns; Third-Party Beneficiaries. This Lease shall be
binding upon the parties hereto, and their respective successors and assigns,
and shall inure to the benefit of the parties hereto and, except as otherwise
provided herein, to their respective successors and assigns. Lessee shall not
sublease, assign, transfer, pledge or hypothecate the Aircraft or any part
thereof, or any of Lessee’s interest in this Lease or the Aircraft (including,
without limitation, any assignment or transfer pursuant to or as part of any
merger, consolidation or other transfer of assets), without the prior written
consent of Lessor, which may be given or withheld by Lessor in its sole and
absolute discretion. This Lease shall not be construed to create any third-party
beneficiary rights in any person not a party hereto (or a successor to or
permitted assign of any such party).
     23. Integration. This Lease sets forth the entire agreement between the
parties with respect to the lease of the Aircraft and supersedes any and all
other agreements, understandings, representations, warranties or negotiations by
or between the parties with respect thereto, all of

8



--------------------------------------------------------------------------------



 



which are hereby cancelled. There are no other agreements or representations,
whether oral or written, express or implied, with respect to the subject matter
of this Lease that are not expressly set forth in this Lease.
     24. TRUTH IN LEASING. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE
FEDERAL AVIATION REGULATIONS:

  (a)   NEW YORK AIRCAM CORP. HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN
MAINTAINED AND INSPECTED UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING
THE DATE OF EXECUTION OF THIS AGREEMENT. THE AIRCRAFT WILL BE MAINTAINED AND
INSPECTED UNDER FAR PART 91 FOR ALL OPERATIONS TO BE CONDUCTED DURING LEASE
PERIODS UNDER THIS LEASE.     (b)   CSC TRANSPORT, INC., 8000 REPUBLIC AIRPORT,
HANGAR, FARMINGDALE, NEW YORK 11735, HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT DURING ALL LEASE PERIODS UNDER THIS LEASE.  
  (c)   EACH OF LESSOR AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.  
  (d)   EACH OF LESSOR AND LESSEE UNDERSTANDS THAT AN EXPLANATION OF THE FACTORS
BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS
CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

THE MAXIMUM TAKE-OFF GROSS WEIGHT OF THE AIRCRAFT IS LESS THAN OR EQUAL TO
12,500 LBS.
(SIGNATURE PAGE FOLLOWS)

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Dry
Lease Agreement this 13 day of July, 2010, effective as of the date first above
written.

            LESSOR:

NEW YORK AIRCAM CORP.
      By:   /s/ Patrick F. Dolan       Name: Patrick F. Dolan       Title:  
President       LESSEE:

CSC TRANSPORT, INC.
      By:   /s/ Thomas M. Rutledge       Name:   Thomas M. Rutledge      
Title:   Chief Operating Officer    

10



--------------------------------------------------------------------------------



 



SCHEDULE 1
RENT PER BLOCK HOUR
$650.00

S-1